Citation Nr: 1416668	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  10-49 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right shoulder condition.

3.  Entitlement to service connection for chest, cough, and lung condition. 

4.  Entitlement to service connection for radicular pain of the left posterior hip.

5.  Entitlement to service connection for neck pain.

6.  Entitlement to service connection for small posterior central disc extrusion at L5-S1 causing minimal neural foraminal narrowing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to September 2000, from January 2002 to September 2002, and from April 2005 to September 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Board also notes that the Virtual VA file contains updated VA outpatient treatment records and that the Veteran submitted a copy of treatment for his ankle in August 2006.   There has been no waiver of review of the evidence by the agency of original jurisdiction (AOJ).  However, a review of the evidence indicates that the VA records do not show treatment or diagnoses for bilateral hearing loss; a right shoulder condition; a chest, cough, or lung condition; neck pain, or hip pain that has not already been previously presented in evidence of record.  The remaining issues on appeal are being remanded and therefore will be adjudicated by the RO with consideration of the updated records.  Therefore, the Board finds that a waiver is not required.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for small posterior central disc extrusion at L5-S1 causing minimal neural foraminal narrowing and neck pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not currently have bilateral hearing loss; a right shoulder disability; a chest, cough, or lung condition; or a hip disability for VA compensation purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 , 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for a right shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  The criteria for service connection for a chest, cough, or lung condition have not been met.  38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2013).

4.  The criteria for service connection for radicular pain of the left posterior hip have not been met. 38 U.S.C.A. §§ 1101, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases, such as sensorineural hearing loss and arthritis, when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. § 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

For veterans who engaged in combat with the enemy, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  38 U.S.C.A. § 1154(b).  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  Id.  Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss; Right Shoulder Condition; Chest, Cough and Lung Condition; and Radicular Pain of the Left Posterior Hip

To begin, the Board notes that the Veteran was awarded the Combat Infantry Badge.  As such, he is entitled to the relaxed standard under 38 U.S.C.A. § 1154(b) for showing incurrence of an injury or  disability in service.   However, as previously stated, to establish entitlement to service connection, evidence of a current disability and a nexus to service is still required under the combat presumption.  See Collette v. Brown, 82 F.3d 389 (1996).  In this case, the evidence does not show that the Veteran currently has bilateral hearing loss; a right shoulder disability; a chest, cough, and lung condition; or a hip disability.  

With regard to the Veteran's claimed bilateral hearing loss, service treatment records show the Veteran had normal hearing upon entry, and a subsequent in-service audiogram from April 2005 also did not show any hearing loss as defined by 38 C.F.R § 3.385.  Service treatment records are also absent for any complaints of hearing loss by the Veteran, or, more generally, any complaints of ear problems.  

The Veteran underwent a VA audio examination in October 2009.  Audiogram results revealed puretone thresholds of 10, 10, 20, 20, and 20 decibels in the left ear and 5, 10, 15, 5, and 0 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Maryland CNC speech recognition scores were 96 percent in the left ear and 100 percent in the right ear.  After testing, the examiner diagnosed normal hearing bilaterally and found no effects on usual daily activities. 

Subsequently, the Veteran submitted a letter from "Dr. K.F." of Commonwealth Ear, Nose & Throat.  Dr. K.F. indicated the Veteran had a history of noise exposure and referenced an audiogram from June 2010 that showed mild, bilateral high frequency sensorineural hearing loss.  However, the audiogram was not attached to the report.  Although the Veteran was asked to complete an authorization form to allow VA to obtain a copy of the June 2010 private audiogram, he did not provide such authorization.  

The Veteran was then provided another VA audio examination in November 2010.  The audiogram results revealed puretone thresholds of 15, 10, 20, 20, and 25 decibels in the left ear and 10, 15, 20, 15, and 15 decibels in the right ear at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hz, respectively.  The Maryland CNC speech recognition scores were 96 percent in both the left and right ears.  Again, the examiner found the Veteran's hearing to be within normal limits bilaterally and found no effects on usual daily activities.  

In short, while the auditory threshold in the left ear was 25 decibel's at the 4000 Hertz range, which indicates some degree of hearing loss, the Veteran's audiogram results do not establish a hearing loss disability for VA purposes because the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is not 40 decibels or greater; the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are not 26 decibels or greater; and the Maryland CNC speech recognition scores are not less than 94 percent.  See 38 C.F.R. § 3.385 (2013); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss).

With regard to the Veteran's claimed right shoulder condition, the Board acknowledges that the Veteran has reported pain and stiffness in his shoulder throughout the appeal period.  However, pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In this case, the Veteran has consistently reported pain and stiffness in his right shoulder.  Indeed, the November 2009 examination revealed crepitus and tenderness in the right shoulder, but x-rays were normal.  At the June 2010 VA examination, there was no finding of recurrent shoulder dislocations, and, in the August 2010 VA examination, the Veteran's range of motion of his shoulder was within normal limits, with strength of 5/5.  In addition, x-rays showed no osseous or articular abnormalities.  

Similarly, VA treatment records repeatedly document the Veteran's report of right shoulder pain, but there is no identification of an underlying disability.  

With regard to the claimed chest, cough, and lung condition, service treatment records show periodic treatment for such symptoms.  After separation from service, a Norton Community Medical Associates report from January 2009 documents the Veteran's history of a cough, but indicated that the lungs were "free of acute disease," and there was no "focal infiltrates or visible mass."  Also from Norton Community Medical Associates, a February 2009 diagnostic report noted small calcified granuloma in the right lower lobe.  

Subsequently, the November 2009 VA examiner indicated there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic lung disorder or residuals of such a disorder.  The VA examiner based the aforementioned conclusion on a review of the claims file as well as a review of the Veteran's documented and reported history, to include his report of the findings of his private physician of calcifications on his lungs.  The examiner provided a conclusion with a supportive rationale, and the November 2009 VA medical opinion is therefore probative.  See Nieves -Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board recognizes the Veteran's contention that he has chest and lung problems because he was exposed to toxic substances while serving in Afghanistan, such as residuals of garbage being burned by indigenous peoples.  In this regard, the Veteran is competent to describe symptoms he experienced, whether in service or during the years since discharge, based on his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, diagnosing himself with a respiratory condition and identifying a nexus to a persistent disability involves complex medical issues that the Veteran is not competent to address.  See Davidson v. Nicholson, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Finally, the Veteran's radicular pain of the left posterior hip has not resulted in a disability for VA compensation purposes.  At the November 2009 examination, an x-ray showed no osseous or articular abnormalities of the hip.  Similarly, a December 2009 VA x-ray was normal, and a June 2010 examination found no deformity of the hip.  Although there was tenderness, stiffness, and weakness noted, there were no episodes of dislocation or subluxation, locking episodes, or effusions.  

In sum, the service connection criteria requiring the presence of a current "disability" have not been met and service connection cannot be granted for bilateral hearing loss; a right shoulder disability; a chest, cough, and lung condition; or a hip disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Should the Veteran subsequently be diagnosed with a disability, he is certainly free to reopen his claims.  

Therefore, for the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claims for service connection for bilateral hearing loss; a right shoulder condition; chest, cough, and lung condition; and radicular pain of the left posterior hip.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim is denied as to all four issues.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  Here, the duty to notify was satisfied by an August 2009 letter to the Veteran. 

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, private treatment records, statements in support of the claim by the Veteran and his representative, other lay statements, and several VA examinations.    

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  However, unless the claimant challenges the adequacy of the examination or opinion, the Board may assume that the examination report and opinion are adequate, and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-91 (Fed. Cir. 2009).  Here, the examiners considered the Veteran's reported and documented history in rendering their conclusions.  Moreover, the Veteran has not challenged the examinations' adequacy or thoroughness, or the competency of the examiners.  The examinations in which the examiners did not provide adequate rationale for the opinions rendered have been remanded for addendum opinions.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for a right shoulder condition is denied.  

Entitlement to service connection for chest, cough, and lung condition is denied. 

Entitlement to service connection for radicular pain of the left posterior hip is denied. 


REMAND

An addendum opinion is needed to address the Veteran's claim for service connection for small posterior central disc extrusion at L5-S1 causing minimal neural foraminal narrowing and radicular pain of the left posterior hip.  The June 2010 examiner based his opinion solely on the on the absence of treatment during or after service.  

Moreover, the Veteran has been diagnosed with degenerative joint disease of the cervical spine since the November 2009 VA examination, in which the examiner indicated he could not offer a nexus opinion with regard to the Veteran's claimed neck pain solely because there was no indication of a neck disability at that time.   

Accordingly, the case is REMANDED for the following action:

1.  Request that the June 2010 examiner (or suitable substitute) review the claims file (including the updated VA records on the Virtual VA system) and offer an addendum opinion as to whether it is least as likely as not (50 percent probability or more) that the Veteran's small posterior central disc extrusion at L5-S1 causing minimal neural foraminal narrowing began during service or is otherwise linked to service.

The Board recognizes the examiner's previous finding that there were no complaints of back pain during service.  

Therefore, the Board requests that the examiner specifically address the Veteran's report of several combat experiences, including his report that he fell on ice a few times and landed on his back and hip, that he was thrown from a Humvee onto his back and hip, and, as explained in a lay statement from "G.G.", that the Veteran was part of operations conducted in adverse terrain while wearing full body armor.  

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Request that the November 2009 examiner (or suitable substitute) review the claims file (including the updated VA records on the Virtual VA system) and offer an addendum opinion as to whether it is least as likely as not (50 percent probability or more) that the Veteran's degenerative joint disease of the cervical spine began during service or is otherwise linked to service in light of the diagnosis of the condition established by x-ray during the August 2010 VA examination. 

Specifically, the examiner must address the Veteran's assertion that he injured his neck when the tank in which he was traveling "crashed into a ditch" in Afghanistan. 

Again, a rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiner should explain why it would be speculative to respond. 

3.  Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


